--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
 


FIRST AMENDMENT TO WARRANT




THIS FIRST AMENDMENT TO WARRANT (this “Amendment”) is entered into as of June
18, 2015, by and among VERTEX ENERGY, INC., a Nevada corporation (the
“Company”), and the holders of the Warrant signatory hereto (the “Holders”).


RECITALS


A.           The Company and the Holders are parties to that certain Common
Stock Purchase Warrant No. W-1, dated March 26, 2015 (as the same may be
amended, restated or otherwise modified from time to time, together with any and
all replacement and/or substitute warrants issued with respect thereto, the
“Warrant”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Warrant);
 
B.           The Company, certain of its Subsidiaries and Affiliates, the
lenders party thereto and Goldman Sachs Bank USA, as administrative agent and
collateral agent are entering into that certain Third Amendment to Credit and
Guaranty Agreement, dated as of the date hereof (the “Third Amendment”), with
respect to that certain Credit and Guaranty Agreement, dated as of May 2, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
 
C.           In connection with the entry into the Third Amendment, the Company
has requested that the Holders amend certain provisions of the Warrant and,
subject to the terms and conditions hereof, the Holders are willing to do so;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and for other good and valuable consideration the receipt
of which is hereby acknowledged, and intending to be legally bound, the parties
agree as follows:
 
A.  AMENDMENTS

 
1.           Section 13 of the Warrant is hereby amended by replacing the
definition of “Initial Warrant Price” in its entirety with the following:


“Initial Warrant Price” means, the lowest of (x) $2.778 per share and (y) if the
Company issues any preferred Capital Stock (“Preferred Stock”) following the
date hereof and on or prior to June 30, 2015, the lowest exercise price
associated with any warrants or similar convertible securities issued in
connection with such Preferred Stock offering; provided that, if the Company
does not issue Preferred Stock on or prior to June 30, 2015, then the Initial
Warrant Price shall be the lowest closing price per share of the Common Stock on
any date between March 26, 2015 and June 30, 2015.
 
 
 

--------------------------------------------------------------------------------

 
B.  CONDITIONS TO EFFECTIVENESS


This Amendment shall become effective upon the execution by both the Company and
the Required Holders.
 
C.  REPRESENTATIONS

 
To induce the Holders to enter into this Amendment, the Company hereby
represents and warrants to each Holder that:


1.           It (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has all requisite power
and authority to enter into this Amendment and to carry out the transactions
contemplated hereby, and (c) is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, except in jurisdictions where the failure to be
so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.


2.           The execution, delivery and performance of this Amendment have been
duly authorized by all necessary action on its part.


3.           The execution, delivery and performance by it of this Amendment and
the consummation of the transactions contemplated hereby do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to it or any of its Subsidiaries, any of the Organizational Documents
of it or any of its Subsidiaries, or any order, judgment or decree of any court
or other agency of government binding on it or any of its Subsidiaries; (b)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of it or any of its
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of it or any of its Subsidiaries; or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of it or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the date hereof and disclosed in writing to the Holders.


4.            The execution, delivery and performance by it of this Amendment
and the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority (other than the filing of an
8-K as required by securities laws).


5.            This Amendment has been duly executed and delivered by the Company
and is the legally valid and binding obligation of the Company, enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.


6.           After giving effect to this Amendment, the representations and
warranties of the Company contained in the Warrant are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date.
 
 
2

--------------------------------------------------------------------------------

 
 
D.  OTHER AGREEMENTS






1.           Continuing Effectiveness of Warrant.  As amended hereby, all terms
of the Warrant shall be and remain in full force and effect and shall constitute
the legal, valid, binding and enforceable obligations of the Company, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Holders under the
Warrant, nor constitute a waiver of any provision of the Warrant.


2.           Miscellaneous. The provisions of the Warrant set forth in Section
25 thereof (including, without limitation, Section 25.6 relating to GOVERNING
LAW and Section 25.7 relating to WAIVER OF JURY TRIAL) shall apply mutatis
mutandis to this Amendment.


3.           No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Warrant or an accord and
satisfaction in regard thereto.


4.           Costs and Expenses.  The Company agrees to pay on demand all costs
and expenses of Holders in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Holders with respect
thereto.


5.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.


6.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.  No third party beneficiaries are intended in
connection with this Amendment.


7.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.


[remainder of page intentionally left blank]




 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.




 

   
COMPANY:


VERTEX ENERGY, INC.




By: /s/ Benjamin P. Cowart           
            Name:
            Title:






HOLDER:


GOLDMAN, SACHS & CO.




By: /s/ Stephen Hipp          
            Name: Stephen Hipp
            Title: Authorized Signatory
               

 






 
4

--------------------------------------------------------------------------------

 

















